 1   Paul L. Alaga, SBN 221165
     Kevin Mitchell, SBN
 2   BRYANT LAW GROUP
 3   885 Bryant Street, Suite 202
     San Francisco, California 94103
 4   415-581-0885 Tel.
     415-581-0887 Fax.
 5
 6   Attorneys for Plaintiff

 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11   JAMES TASSIN,
                                                                                 Case No. 18-cv-5109-EMC
12
                                     Plaintiff,
13          vs.
                                                                                 NOTICE OF VOLUNTARY
14                                                                               DISMISSAL OF DEFENDANTS
     EAST BAY REGIONAL PARKS DISTRICT
                                                                                 COUNTY OF ALAMEDA AND
15   POLICE DEPARTMENT; COUNTY OF
                                                                                 ALAMEDA COUNTY SHERIFF’S
     ALAMEDA; ALAMEDA COUNTY
16                                                                               DEPARTMENT AND ORDER
     SHERIFF’S DEPARTMENT; East Bay
     Regional Parks District Police Officer
17
     MATTHEW LILLIE, Badge No. 89; and
                                                                                 Hon. Morrison C. England, Jr.
18   DOES 1-50,
19                                   Defendants.
20
21          TO THE HONORABLE JUDGE EDWARD M. CHEN, TO THE NORTHER
            DISTRICT OF CALIFORNIA AND TO ALL PARTIES AND COUNSEL:
22
            Representing the Plaintiff in the above action, pursuant to Federal Rule of Civil
23
     Procedure 41(a)(1)(A)(i), Defendant COUNTY OF ALAMEDA AND ALAMEDA COUNTY
24
     SHERIFF’S DEPARTMENT are voluntarily dismissed.
25
            These dismissals shall be with prejudice, with each side to bear its own costs and fees.
26
27                                                  S DISTRICT
                                                  TE           C
     Dated: September 18, 2019                  TA                                   /s/ Paul Alaga
                                                                       O
                                            S




                                                                        U
                                           ED




28                                                                                   Paul L. Alaga
                                                                         RT




                                                                   ERED
                                       UNIT




                                                         O ORD
                                                IT IS S                              Attorney for Plaintiff
                                                                             R NIA




                  Dated: 9/19/2019                                     en
                                                                d M. Ch
                                       NO




                                                              ar
                                            Ju        dge Edw
                                                                            FO




                     Tassin v. East Bay Regional Parks District, et. al. Case No. 18-cv-5109-EMC
                                        RT




                                                                            LI




                                         EVoluntary Dismissal  of Defendants
                                           H




                                                                        A




                                          R       N      C
                                                                    F
                                                      D IS T IC T O
                                                            R
